IN THE SUPREME COURT OF THE STATE OF DELAWARE

ISAIAH MOORE,                                §
                                             §      No. 158, 2017
         Defendant Below,                    §
         Appellant,                          §      Court Below—Superior Court
                                             §      of the State of Delaware
         v.                                  §
                                             §      Cr. ID No. 1608006943
STATE OF DELAWARE,                           §
                                             §
         Plaintiff Below,                    §
         Appellee.                           §

                               Submitted: February 21, 2018
                                Decided: February 22, 2018

Before VALIHURA, SEITZ, and TRAYNOR, Justices.

                                          ORDER

         This 22nd day of February 2018, the Court, having considered the record below

and the briefs filed by the parties, has determined that the judgment of the Superior

Court should be affirmed on the basis of and for the reasons assigned by the Superior

Court in its March 16, 2017 Opinion.1

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Gary F. Traynor
                                             Justice




1
    State v. Moore, 2017 WL 1040709 (Del. Super. Ct. Mar. 16, 2017).